Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-11-2021 has been entered.

Claims 1, 3-4, 6-18 were amended. Claims 2 and 5 were cancelled.  New Claims 19-28 were presented.  Claims 1, 3-4, 6-28 are pending and examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  couplers which provide a releasable, vertically tension-proof coupling in claim 12. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This structure was interpreted as latches (see para. 0065 #11in Applicant’s Figures) and locking anchor contour (see Para. 0068 #14, in Applicant’s Figures).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 1, 3-4, 6-9, 13-16, 18, 22-23 and 28, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 12, “a control device with an operating device” is indefinite.  It is unclear what is being claimed.  The operating device is the first and second rotary wheels, according to the claim.  However, it is unclear what additional scope is required by the control device?  Further, the claim requires “an operating device arranged on the outside of the support structure” as well as “wherein the operating device is arranged on a circumferential wall of the support structure.”  Is the operating device arranged in two locations are these locations the same but using different words to convey their meaning.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 12, “a releasable, vertically fixed coupling” is indefinite.  It is unclear what structure is or is not a releasable, vertically fixed coupling.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 19, “a shape of a system casing” is indefinite.  It is unclear what is or is not a shape of a system casing and where the line between what is a shape of a system casing and what is not a shape of a system casing is.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 19, “system casings of a system have a base area defined in the system and have coupling means defined in the system so that system casings of a system can be assembled into a stable stack,” is indefinite.  It is unclear what is being claimed in the “system.”  It appears as though a base area is definite in the system and a coupling means.  However, it is unclear what the scope of “system casings of a system can be assembled into a stackable stack” is.  Is this claiming a cover for the base?  Or some other structure?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 23, “wherein the transportable processing unit has a shape of a system casing, wherein system casings of a system have a base area defined in the system and have coupling means defined in the system so that system casings of a system can be assembled into a stable stack,” is indefinite.  It is unclear what is being claimed.  It is unclear what is a shape of a system casing.  Further it is unclear how the base area relates to the box shaped support area of Claim 12.  Further are the coupling means of Claim 23 in addition to the couplers of Claim 12, or are these referring to the same structure.  In addition, what is the difference between the vertical stack claimed in Claim 12 and the stackable stack Claim in Claim 23?  Are these the same structure or different structures?  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0048194 to Groth in view of US 8,616,104 to Frolov. 

In re Claim 10, Groth teaches a transportable processing unit (the device of Groth is capable of being transported), with a tool for processing a workpiece (a saw blade – the claims were examined as best understood), comprising a box-shaped support structure (see Fig. 1, #100) which can be placed on a support and which has a workpiece support plate which can be used to support the workpiece to be process (see Fig. 1, #104), as well as a control device (see Fig. 2, gearing assembly #132 and height adjustment rod #134 and well as pivot frame #114) with an operating device (adjust turn wheel #112 and height adjustment turn wheel #130) arranged on the outside of the support structure (see Fig.1 ), wherein the operating device comprises a first rotary wheel (see Fig. 1, adjust turn wheel #112) and a second rotary wheel (height adjustment turn wheel #130), wherein a first operating parameter associated with an operation of the tool can be entered into the control device via the first rotary wheel (see Para. 0048, the blade is pivoted by use of the wheel #112) and a second operating 

Groth does not teach wherein the circumferential wall has two side wall sections arranged in a longitudinal direction and the operating device is dimensioned not to project transversely over the side wall sections. 

However, Frolov teaches that it is old and well known to provide handles (see Frolov, (see Frolov, Fig. 1, handles #182 and #180 which create a protection zone --#180AB-- in which the user actuators is completely contained – see abstract and Col. 5, ll. 65 to Col. 6, ll. 3).  The Examiner notes that each of the handles is considered side wall section arranged in a longitudinal direction and the operating device is dimensioned not to project transversely over the side wall sections (Frolov teaches certain actuators (e.g., the height adjustment wheel 198, referenced in FIG. 2) are completely contained within the protection zone 180AB. – see Col. 5, ll. 65 to Col. 6, ll. 3). 

In the same field of invention, table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the handles and the protection zone of Frolov to the side of Groth.  Doing so would protect the actuators from inadvertent contact and damage.   Further, the examiner notes that the handles of Frolov would allow the user to more easily grip the table saw of Groth when he or she wanted to move it. 

In re Claim 11, Groth in view of Frolov, for the reasons above in re Claim 10, teaches wherein a recess is provided in the circumferential wall in which the operating device is arranged (see annotated Fig. 1, below).  

    PNG
    media_image1.png
    371
    708
    media_image1.png
    Greyscale


	In re Claim 20, Groth in view of Frolov, for the reasons above in re Claim 10, teaches wherein the circumferential wall has a central wall section disposed between 

In re Claim 21, Groth in view of Frolov, for the reasons above in re Claim 10, teaches wherein the recess extends over an entire vertical range of the circumferential wall from an underside of the support structure to an upper side of the support structure (The recess in annotated Fig. 1, above extends from the bottom to the top of the housing).

Claim 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0048194 to Groth in view of US 8,616,104 to Frolov and further in view of US 2011/0113939 to Simon.

In re Claim 17, Groth in view of Frolov, for the reasons above in re Claim 10, does not teach wherein the first and second rotary wheels are configured to provide the control device with an electrical signal corresponding to the operating parameter entered into the control device via the first rotary wheel or the second rotary wheel. 

However, Simon teaches  rotary wheels are configured to provide the control device with an electrical signal corresponding to the operating parameter entered into the control device (see Simon Fig. 4, #116; see also Para. 0050-51).



In re Claim 27, Groth in view of Frolov, for the reasons above in re Claim 10, teaches wherein the first and second rotary wheels are configured to provide the operating parameter entered into the control device via the first rotary wheel or the second rotary wheel (Groth teaches one wheel #112, as a bevel adjust turn wheel and the other wheel, #130, as the blade height turn wheel – see Groth Para. 0043-44), and a fixed assignment between the rotary wheels and the operating parameters is defined in the control device such that the first operating parameter associated with the operation of the tool is entered into the control device solely via the first rotary wheel and the second operating parameter associated with the operation of the tool is entered into the control device solely via the second rotary wheel (the bevel adjust turn wheel #112 only adjusts the bevel of the blade and the blade height turn wheel #130 only adjusts the height of the blade).

Modified Groth does not teach the control device with an electrical signal corresponding to the operating parameters.  In other words, the device of modified Groth teaches a mechanical structure for changing the bevel or height of the blade.  In the same field of invention, table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the mechanical rotational dials and the associated mechanical structure with the rotary dial illustrated and taught by Simon (see Simon Fig. 4, #116; see also Para. 0050-51).  Doing so is the substitution of one known type of actuator for another known type of actuator in the saw adjusting art (see MPEP 2143, I, B).  Here, it would have been obvious to one of ordinary skill in the art, to provide any known type of switch/knob in order to adjust the parameters as doing so would be an art known equivalence.  Both would equally perform the same function and it would be within the level of ordinary skill to switch from one to another.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0048194 to Groth in view of US 8,616,104 to Frolov and further in view of US 7,752,699 to Fruzzetti. 

In re Claim 19, Groth in view of Frolov, for the reasons above in re Claim 10, teaches wherein the transportable processing unit has a shape of a system casing (as best understood, the structure of modified Groth has the shape of a system casing); however, modified Groth does not teach wherein system casings of a system have a 

However, as best understood, Fruzzetti teaches that it is old and well known in the table saw art to provide a system with a table saw in a base structure (see Fruzzetti, Fig. 1, base with saw in it) with a coupler (see latch on the cover and the base in Fruzzetti, Fig. 1) so that a system can be assembled in a stable stack (the combination of the lid and base in Fig. 1 of Fruzzetti).  

In the same field of invention (table saw) it would have been obvious to one of ordinary skill in the art to add the lid and latches of Fruzzetti to the device of modified Groth.  Doing so would provide a securable lid for the tablesaw which would protect the protruding blade and blade guard during storage or transportation. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0048194 to Groth in view of US 8,616,104 to Frolov in view of US 7,373,710 to Elsworthy in view of US 8,875,888 to Koenig. 

In re Claim 26, modified Groth does not teach wherein the recess extends over an entire vertical extent of the transportable processing unit.


 
However, Elsworthy teaches that it is known to attach tool boxes to a portable saw (see Elsworthy, Fig. 4a, #12 accessory cases; see also Col. 4, II. 14-16). As such, it would have been obvious to one of ordinary skill in the art to attach storage boxes or accessory cases to the portable saw of modified Groth. Doing so would allow the user to include additional tools or accessories, such as blades, to the portable device of modified Groth.

Further, Koenig teaches that it is old and well known to provide a stackable container system wherein the recess extends over an entire vertical extent of the transportable processing unit.

However, Koenig teaches that it is old and well known to provide a box system wherein the recess extends over an entire vertical extent of the transportable processing unit (see Koenig, Fig. 5, recess in which #3 is located).   In the same field of invention (stacking box structures together), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the structure of modified Burke with the structure of Koenig.  Doing so provides a known stackable container producible at a low cost, allowing a connection of containers stacked on top of . 

Claims 12, 1, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0005939 to Burke in view of US 8,616,104 to Frolov and further in view of US 7,752,699 to Fruzzetti. 

In re Claim 12, Burke teaches a transportable processing unit (the device of Burke, in Fig. 1, is capable of being transported), with a tool for processing a workpiece (see e.g., Fig. 1, #131, a saw blade – processing was understood to mean cutting with a blade), comprising a box-shaped support structure (see Fig. 1 base #110) which can be placed on a support (the device of Fig. 1 can be placed on a support) and which has a work piece support plate (see Fig. 1, plate from which blade protrudes) which can be used to support the work piece to be processed, as well as a control device (see Burke, Fig. 1, #151 and #161 and Para. 0024 and 0026 teaching crank wheel 151 adjusting the bevel angle of the blade and crank wheel 161 adjusting the height of the blade) with an operating device (#151 and #161) arranged on the outside of the support structure (see Fig. 1),  wherein the operating device comprises a first rotary wheel (see Fig. 1, #151) and a second rotary wheel (see Fig. 1, #161), wherein a first operating parameter associated with an operation of the tool can be entered into the control device (see Para. 0024 teaching crank wheel #151 adjusting the bevel angle of the blade) via the first rotary wheel (#151) and a second operating parameter associated with the operation of the tool (see Para. 0026 teaching crank wheel #161 adjusting the height of 

Burke does not teach wherein a recess is provided in the circumferential wall in which the operating device is arranged, wherein the support structure comprises couplers and is adapted to provide, in a state in which the transportable machining unit together with at least one box-shaped body forms a vertical stack, a releasable, vertically fixed coupling with the{004'/3031.docx}Serial No. 16/339 553 - Page 6 at least one box-shaped body. 

However, Frolov teaches that it is old and well known to provide handles (see Frolov, (see Fig. 1, handles #182 and #180 which create a protection zone (#180AB) in which the user actuators is completely contained – see abstract and Col. 5, ll. 65 to Col. 6, ll. 3).  The Examiner notes that each of the handles is considered side wall section arranged in a longitudinal direction and the operating device is dimensioned not to project transversely over the side wall sections (Frolov teaches certain actuators (e.g., the height adjustment wheel 198, referenced in FIG. 2) are completely contained within the protection zone 180AB. – see Col. 5, ll. 65 to Col. 6, ll. 3).  Doing so would provide a recess (between the handles) provided in the circumferential wall in which the operating device is arranged. 

In the same field of invention, table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the handles and the protection zone of Frolov to the side of Groth.  Doing so would protect the actuators from inadvertent contact and damage.   Further, the examiner notes that the handles of Frolov would allow the user to more easily grip the table saw of Groth when he or she wanted to move it. 

Further, Fruzzetti teaches that it is old and well known in the table saw art to provide a system with a table saw in a base structure (see Fruzzetti, Fig. 1, base with saw in it) with a coupler (see latch on the cover and the base in Fruzzetti, Fig. 1) so that a system can be assembled in a stable stack (the combination of the lid and base in Fig. 1 of Fruzzetti).   In other words, Fruzzetti teaches wherein the support structure comprises couplers (latches if Fruzzetti, Fig. 1) and is adapted to provide, in a state in which the transportable machining unit together with at least one box-shaped body (the lid in Fig. 1 of Fruzzetti) forms a vertical stack (the combination of the lid with the base as illustrated in Fig. 1 of Fruzzettii), a releasable, vertically fixed coupling with the{004'/3031.docx}Serial No. 16/339 553 - Page 6 at least one box-shaped body (the latch allows for the lid to be released and coupled to the body to create a fixed coupling the prevents vertical release)

In the same field of invention (table saws) it would have been obvious to one of ordinary skill in the art to add the lid and latches of Fruzzetti to the device of modified 

In re Claim 1, Burke in view of Frolov and Fruzzetti, for the reasons above in re Claim 12, teaches wherein a fixed assignment between the rotary wheels and the operating parameters is defined in the control device (see Burke, Fig. 1, #151 and #161 and Para. 0024 and 0026 teaching crank wheel 151 adjusting the bevel angle of the blade and crank wheel 161 adjusting the height of the blade).

In re Claim 23, as best understood, Burke in view of Frolov and Fruzzetti, for the reasons above in re Claim 12, teaches wherein the transportable processing unit has a shape of a system casing (Fruzzetti teaches a base system in Fig. 1, with a lid and a base), wherein system casings of a system have a base area defined in the system (see Fruzzetti teaching a base with the saw protruding from it) and have coupling means (the latches of Fig. 1 of Fruzzetti)  defined in the system so that system casings of a system can be assembled into a stable stack (the lid and base assembled in Fig 1 of Fruzzetti is considered a stable stack).

In re Claim 24, as best understood, Burke in view of Frolov and Fruzzetti, for the reasons above in re Claim 12, teaches wherein the circumferential wall is a front wall (wall in which the wheels are found in Burke) and has two side wall sections (handles of Frolov located on either side of the wheels in Burke) arranged in a longitudinal direction and a central wall section disposed between the two side wall sections and being offset 

In re Claim 25, as best understood, Burke in view of Frolov and Fruzzetti, for the reasons above in re Claim 12, teaches wherein the recess extends over an entire vertical range of the circumferential wall from an underside of the support structure to an upper side of the support structure (the handles would provide a recess from the bottom to the top of the front wall in modified Burke).


Claims 3-4, 18 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0005939 to Burke in view of US 8,616,104 to Frolov and further in view of US 7,752,699 to Fruzzetti, and further in view of  US 2011/0113939 to Simon.

In re Claim 3, Burke in view of Frolov and Fruzzetti, for the reasons above in re Claim 12, does not teach wherein the operating device has at least one quick selection button and the control device is designed to set the first and/or second operating parameter to a pre- determined value when the quick selection button is pressed.    

However, Simon teaches that it is old and well known to provide an input to the control unit in order so that the operator is able to set a predefined cutting height (see 

In re Claim 4, Burke in view of Frolov and Fruzzetti, for the reasons above in re Claim 12, does not teach wherein the operating device has a plurality of quick selection buttons, wherein a respective fixed assignment between the quick selection buttons and the operating parameters is defined in the control device, wherein the rotary wheels and the quick selection buttons are arranged such that the quick selection buttons associated with the first operating parameter and the first rotary wheel are located on a first side of an imaginary dividing line and the quick selection buttons associated with the second operating parameter and the second rotary wheel are located on a second side of the imaginary dividing line. 

However, Simon teaches that it is old and well known to provide a rotary wheel to adjust parameters of the saw (see Simon Fig. 4, #116; see also Para. 0050-51, teaching a mode where the cutting height is manually set by the operator by control knob #116, 

In the same field of inventions (adjustment knobs/buttons for table saws), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the buttons of Simon with the rotary knob/rotary wheel of modified Burke.  Doing so is the substitution of one known type of actuator for another known type of actuator in the saw adjusting art (see MPEP 2143, I, B).  Here, it would have been obvious to one of ordinary skill in the art, to provide any known type of switch/knob in order to adjust the parameters as doing so would be an art known equivalence.  Both would equally perform the same function and it would be within the level of ordinary skill to switch from one to another.

Simon teaches that it is old and well known to provide an input to the control unit in order so that the operator is able to set a predefined cutting height (see Simon Para. 0050-51) and teaches four keys #118 for this purpose (see Simon Para. 51).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the keys #118 or buttons to switch between the modes disclosed in Simon.  Doing so would provide a predesignated blade height 

Here, Burke teaches wheel on the left (see Burke, Fig. 1, #161) and one wheel on the right half (see Burke Fig. 1, #151), as such it would have been obvious to associate the buttons #118 of Simon with the rotary wheels of modified Burke. In other words, to keep the user apprised of which rotary wheel applies to which button, it would have been obvious to one of ordinary skill to provide the rotary wheels and the quick selection buttons arranged such that the quick selection buttons associated with the first operating parameter and the first rotary wheel are located on a first side of an imaginary dividing line and the quick selection buttons associated with the second operating parameter and the second rotary wheel are located on a second side of the imaginary dividing line.  This would prevent confusion as to which button is associated with which dial.  

	In re Claim 18, Burke in view of Frolov and Fruzzetti, and further in view of Simon, for the reason above in re Claim 4, teaches wherein the imaginary dividing line is vertically oriented (see annotated Fig. 1, below). 

    PNG
    media_image2.png
    356
    539
    media_image2.png
    Greyscale



	In re Claim 16, Burke in view of Frolov and Fruzzetti, for the reasons above in re Claim 12, does not teach wherein the first and second rotary wheels are configured to provide the control device with an electrical signal corresponding to the operating parameter entered into the control device via the first rotary wheel or the second rotary wheel. 

However, Simon teaches that it is old and well known to use rotary wheels to control a table saw (the rotary wheels of Simon are configured to provide the control device with an electrical signal corresponding to the operating parameter entered into the control device – see Simon Fig. 4, #116; see also Para. 0050-51). 

	In the same field of invention, table saws, it would have been obvious to replace the mechanical rotary system of burke with the system of Simon. Doing so is the .

Claims 6-8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0005939 to Burke in view of US 8,616,104 to Frolov and further in view of US 7,752,699 to Fruzzetti, and further in view of US 2011/0100183 to Tomaino.  

In re Claim 6, Burke in view of Frolov and Fruzzetti, does not teach wherein the control device comprises an electrical actuator device and is adapted to adjust the position of the tool relative to the workpiece support plate according to the first and/or second operating parameter using the electrical actuator device.   The Examiner notes that Applicant’s speciation states that the electrical actuator comprise a linear drive and a pivot drive – see Para. 0043 as such, the claim was interpreted as requiring both). 

However, Tomaino teaches wherein the control device comprises an electrical actuator device and is adapted to adjust the position of the tool relative to the workpiece support plate according to the first and/or second operating parameter using the electrical actuator device (Tomaino teaches motors #106 and #112, and the associated structure for pivoting the blade and adjusting the height of the blade --see Figs. 1-2 and 

In the same field of invention, table saws, it would have been obvious to one of ordinary skill in the art, to use the electrical motors of Tomaino as actuators in the table saw of modified Burke in order to adjust the position of the blade relative to the table according to the blade height or blade angle.  Doing so is the use of a known mechanism for moving the blade. 

In re Claim 7, Burke in view of Frolov and Fruzzetti and Tomaino, for the reasons above in re Claim 6, teaches wherein the electrical actuator device is adapted to position the tool along first and second degrees of freedom (see Tomaino Para. 0022 teaching the shaft/motor #104/112 for pivoting the saw and shaft/motor #102/106 for adjusting the height of the blade), and the control device is adapted to adjust the position of the tool along the first degree of freedom in accordance with the first operating parameter (see Tomaino Para. 0022 teaching shaft /motor # 102/106 for adjusting the height of the blade) using the electrical actuator and to adjust the position of the tool along the second degree of freedom in accordance with the second operating parameter (see Tomaino Para. 0022 teaching the shaft/motor #104/112 for pivoting the saw).  



In re Claim 28, Burke in view of Frolov and Fruzzetti, for the reasons above in re Claim 12, teaches a fixed assignment between the rotary wheels and the operating parameters is defined in the control device such that the first operating parameter associated with the operation of the tool is entered into the control device solely via the first rotary wheel and the second operating parameter associated with the operation of the tool is entered into the control device solely via the second rotary wheel (see Burke, Para. 0022 crank wheel adjust the bevel angle and Para. 0024, crack wheel #161 teaching adjusting the height).  

However, modified Burke does not teach wherein the first and second rotary wheels are configured to provide the control device with an electrical {00473031.docx}Serial No. 16/339 553 - Page 9 signal corresponding to the operating parameter entered into the control device via the first rotary wheel or the second rotary wheel. However, Tomaino teaches wherein the control device comprises an electrical actuator device and is adapted to adjust the position of the tool relative to the workpiece support plate according to the first and/or second operating parameter using the electrical actuator device (Tomaino teaches motors #106 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0005939 to Burke in view of US 8,616,104 to Frolov and further in view of US 7,752,699 to Fruzzetti, and further in view of US 2011/0100183 to Tomaino, and further in view of US 2011/0113939 to Simon.  

In re Claim 9, Burke in view of Frolov and Fruzzetti and Tomaino, for the reasons above in re Claim 6, does not teach wherein the control device is designed to set the first and/or second operating parameter to a value which corresponds to a maximum and/or minimum displacement along the vertical translation axis and/or a maximum and/or minimum pivoting about the horizontal pivot axis when a quick selection button is pressed.  

However, Simon teaches that it is old and well known to use buttons to change the mode of the saw.  Simon teaches that it is old and well known to provide an input to the control unit in order so that the operator is able to set a predefined cutting height (see Simon Para. 0050-51) and teaches four keys #118 for this purpose (see Simon Para. 51). Doing so would provide a predesignated blade height for repeatedly placing the blade in the same position, even after adjustment.  This saves the user time and 

Simon also teaches having the saw blade move to a minimum displacement along the vertical translation axis. Simon teaches setting the blade at a particular position in the second mode (see Simon Para. 0050) It would have been obvious to one of ordinary skill in the art to place the saw at any position, and create a detent or button for any particular position that the user wanted, including at a max height or min height or a min pivot or max pivot location/ position.  Doing so would provide the user with a repeatable saw position in order to provide an accurately repeatable cut.  For example, if one wanted to cut ¾ inch boards at a 25 degree angle, it would have been within the level of ordinary skill to provide a button for that orientation of the saw blade.  In other words, it would have been within the level of ordinary skill to provide buttons for any reasonable orientation of the blade including the max height, or the min height or “straight up and down” or 45 degree bevel or angle.   

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0005939 to Burke in view of US 8,616,104 to Frolov and further in view of US 7,752,699 to Fruzzetti, and further in view of  US 2005/0092155 to Phillips.



However, Phillips teaches wherein the operating device comprises a display (see Phillips Fig. 2B, digital display #184 – see Para. 0054) which is designed to display the first and/or the second operating parameter (in Fig. 2B, the display reads 45 degrees, i.e. the blade angle – see Para. 0054).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a display to the device of modified Burke.  Doing so allows the user to clearly see the blade angle or bevel, (see Para. 0054).  

In re Claim 14, modified Burke, for the reasons above in re Claim 13, teaches wherein the display is arranged above the rotary wheels (see Phillips Fig. 2B, teaching the display above the inputs #184a/#184b, which on modified Burke would be rotary wheels) on the circumferential wall of the support structure and is angled upwards relative to the circumferential wall (see annotated Fig. 2B, below).

    PNG
    media_image3.png
    827
    684
    media_image3.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  US 2010/0005939 to Burke in view of US 8,616,104 to Frolov and further in view of US 7,752,699 to Fruzzetti, and further in view of US 2011/0113939 to Simon and further in view of US 2006/0230769 to Huber. 

In re Claim 15, modified burke does not teach the rotary wheels comprises an incremental encoder.  However, Simon teaches that it is old and well known to use electric rotary wheels to control a table saw (the rotary wheels of Simon are configured to provide the control device with an electrical signal corresponding to the operating parameter entered into the control device – see Simon Fig. 4, #116; see also Para. 0050-51 and Phillips #184, 184a/b – see Fig. 2B and Para. 0056). 



It is unclear of the rotary wheels of Simon comprises an incremental encoder. However, Huber teaches that it is old and well known in the art of rotary dials to provide an incremental encoder (see Huber, Para. 0041 and Fig. 1, #116).  In the same field of invention (rotary dials) it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use any rotary dial including one comprising an incremental encoder.  Doing so is the substitution of one known dial or switch for another known dial or switch to achieve the result of providing an adjustability (see MPEP 2143, I, B).  Such a dial would allow the user to rotate continuously in either direction (see Huber, Para. 0041), thereby allowing the user increased flexibility in controlling the saw. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0005939 to Burke in view of US 8,616,104 to Frolov and further in view of US 7,752,699 to Fruzzetti and further in view of US 8,875,888 to Koenig. 

In re Claim 22, modified Burke does not teach wherein the couplers are at least partially arranged in the recess.

However, Koenig teaches that it is old and well known to provide couplers that are arranged in a recess (see Koenig, Fig. 5, #3).   In the same field of invention (latches for lacking box shaped structures together), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the latches of modified Burke with the latches of Koenig.  Doing so provides a known stackable container producible at a low cost, allowing a connection of containers stacked on top of each other (see Koenig, Col. 2, ll. 13-19). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re the Groth rejection, applicant argues that Groth does not teach two sidewall sections arranged in a longitudinal direction and the operating device is dimensioned not to project transversely beyond the side wall sections.   However, as noted above US  8,616,104 to Frolov teaches it is old and well known to provide handles with a protection zone (see Frolov, Fig. 1, handles #182 and #180 which create a protection zone --
In the current rejection, Phillips is not used to teach the saw only that it is known to place a screen on a saw.  As such, arguments directed to Phillips are inapplicable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724